Citation Nr: 9933540	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  99-00 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound (GSW) of the right eye with light perception 
only, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for GSW of the right 
eye with ectropion, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to April 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision, which denied 
entitlement to a disability rating in excess of 50 percent 
[typographical error] for residuals of a GSW of the right eye 
with light perception only and a disability rating excess of 
10 percent for residuals of a GSW of the right eye with 
ectropion.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case (SOC) in 
November 1998.  The SOC specifically informed the veteran of 
the typographical error made in the rating decision at issue, 
i.e. erroneously stating that his disability was 50 percent 
disabling.  The RO received his substantive appeal in January 
1999.  Following additional development, the denials were 
confirmed and continued in a March 1999 supplemental 
statement of the case.  The veteran testified at a personal 
hearing held by the undersigned Member of the Board at the 
local VARO (Travel Board) in September 1999.  At the 
conclusion of this hearing, the veteran submitted additional 
evidence with a waiver of initial RO consideration.  The 
veteran was informed that his case was being certified and 
transferred to the Board by letter from the RO, dated 
September 29, 1999.  On November 8, 1999, the veteran 
submitted additional evidence directly to the Board.


REMAND

The veteran's claims of entitlement to a disability 
evaluation in excess of 30 percent for residuals of a GSW of 
the right eye with light perception only and a disability 
evaluation in excess of 10 percent for residuals of a GSW of 
the right eye with ectropion are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented claims which are plausible.  Generally, claims 
for increased evaluations are considered to be well grounded.  
Claims that conditions have become more severe are well 
grounded where the conditions were previously service-
connected and rated, and the claimant subsequently asserts 
that higher ratings are justified due to an increase in 
severity since the original ratings.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, it is noted that the veteran was last 
afforded VA examination with regard to this service-connected 
disabilities of the right eye in March 1994, over 5 years 
ago, and that medical evidence submitted since that time is 
inadequate for the purpose of determining the nature and 
severity of these disabilities.  See Proscelle, supra. (where 
an appellant claims a condition is worse than when 
"originally rated," and the available evidence is "too old" 
for an adequate evaluation of the appellant's current 
condition, VA's duty to assist includes providing a new 
examination).  Therefore, contemporaneous examination of the 
veteran is necessary.

Additionally, it is noted that the veteran was informed of 
his appeal was being certified and his records being 
transferred to the Board by letter from the RO, dated 
September 29, 1999.  On November 8, 1999, the veteran 
submitted additional evidence directly to the Board 
consisting of a duplicate copy of a September 1999 statement 
of Stuart R. Tasman, O.D., as well as September and October 
1999 VA outpatient treatment records that were not previously 
of record.  While this 'additional' evidence was received in 
a timely fashion, the Board notes that the veteran has not 
waived initial RO consideration thereof.  Inasmuch as this 
'additional' evidence is clearly pertinent to the matter at 
hand, initial consideration of the same must be taken by the 
RO prior to the return of this appeal to the Board.  See 
38 C.F.R. § 20.1304 (1999).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his 
service-connected right eye disorders, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should then schedule the 
veteran for VA ophthalmologic examination 
in order to determine the current extent 
of his service-connected residuals of a 
GSW of the right eye with light 
perception only and residuals of a GSW of 
the right eye with ectropion.  Therefore, 
the veteran's claims folder should be 
made available to and independently 
reviewed by the examiner prior to 
examination.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiner.  The 
examination report should include 
measurements of any impairment of visual 
acuity, visual field, or muscle function, 
and history and objective evidence of any 
inflammation, pain, requirement of rest, 
or episodic incapacity.  A legible copy 
of the examination report, with a 
discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  After the above actions have been 
completed, the RO must re-adjudicate the 
veteran's increased rating claims.  If 
either of these determinations remain 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


